 

 

EXHIBIT 10.41

Vornado Reatly Trust

2010 Omnibus Share Plan

(As approved by shareholders on May 13, 2010)

 

--------------------------------------------------------------------------------



 

 

Table of Contents

 

 

 

 

1.

Purpose ……………………………………………………………………………..

1

2.

Shares Available for Awards ………………………………………………………

1

3.

Administration ……………………………………………………………………..

3

4.

Eligibility …………………………………………………………………………..

3

5.

Awards …………………………………………………………………………….

3

6.

Stock Options ……………………………………………………………………...

4

7.

Stock Appreciation Rights …………………………………………………………

5

8.

Performance Shares ………………………………………………………………..

5

9.

Restricted Stock ……………………………………………………………………

6

10.

Other Stock-Based Awards ………………………………………………………..

6

11.

Operating Partnership Units ……………………………………………………….

8

12.

Award Agreements ………………………………………………………………...

9

13.

Withholding ………………………………………………………………..............

9

14.

Nontransferability ……………………………………………………………….....

9

15.

No Right to Employment …………………………………………………………..

10

16.

Adjustment of and Changes in Shares……………………………………………...

10

17.

Amendment………………………………………………………………...............

10

18.

Effective Date ………………………………………………………………...........

11

 

 

2

 

--------------------------------------------------------------------------------



 

1. Purpose

 The purpose of the 2010 Omnibus Share Plan of Vornado Realty Trust, as amended
from time to time (the “Plan”), is to promote the financial interests of Vornado
Realty Trust (the “Trust”), including its growth and performance, by encouraging
employees of the Trust and its subsidiaries, including officers (together, the
“Employees”), its non-employee trustees of the Trust and non-employee directors
of its subsidiaries (together, the “Non-Employee Trustees”), and certain
non-employee advisors and consultants that provide bona fide services to the
Trust or its subsidiaries (together, the “Consultants”) to acquire an ownership
position in the Trust, enhancing the ability of the Trust and its subsidiaries
to attract and retain Employees, Non-Employee Trustees and Consultants of
outstanding ability, and providing Employees, Non-Employee Trustees and
Consultants with a way to acquire or increase their proprietary interest in the
Trust’s success and to further align the interests of the Employees,
Non-Employee Trustees and Consultants with shareholders of the Trust.

 The Plan replaces the 2002 Omnibus Share Plan of Vornado Realty Trust, as
amended (the “Predecessor Plan”), for awards granted on or after the Effective
Date (as defined in Section 18). Awards may not be granted under the Predecessor
Plan beginning on the Effective Date, but the adoption and effectiveness of the
Plan will not affect the terms or conditions of any outstanding grants under the
Predecessor Plan prior to the Effective Date.

 

2. Shares Available for Awards

 Subject to the provisions of this Section 2 or any adjustment as provided in
Section 16, awards may be granted under the Plan with respect to 6,000,000 Share
Equivalents (as defined below), which, in accordance with the share counting
provisions of this Section 2, would result in the issuance of up to a maximum of
6,000,000 common shares, par value $.04, of beneficial interest in the Trust
(the “Shares”) if all awards granted under the Plan were Full Value Awards (as
defined below) and 12,000,000 Shares if all awards granted under the Plan were
not Full Value Awards (which includes the number of Shares remaining under the
Predecessor Plan as of March 15, 2010). No Participant (as defined in Section 3)
who is an Employee shall be granted during any period of 12 consecutive months
stock options, stock appreciation rights or any award intended to be
“performance-based compensation” (as that term is used in Section 162(m) of the
Internal Revenue Code) with respect to more than 12,000,000 Shares (subject to
adjustment as provided in Section 16). The Shares issued under the Plan may be
authorized and unissued Shares or treasury Shares, as the Trust may from time to
time determine. Any Shares that are subject to awards that are not Full Value
Awards shall be counted against the number of Share Equivalents available for
the grant of awards under the Plan, as set forth in the first sentence of this
Section 2, as one-half Share Equivalent for every Share granted pursuant to an
award; any Shares that are subject to awards that are Full Value Awards shall be
counted as one Share Equivalent for every Share granted pursuant to an award.
“Full Value Award” means an award under the Plan other than a stock option,
stock appreciation right or other award that does not deliver to a Participant
on the grant date of such award the full value of the underlying Shares. “Share
Equivalent” shall be the measuring unit for purposes of the Plan to determine
the number of Shares that may be subject to awards hereunder, which number of
Shares shall not in any event exceed 12,000,000, subject to the provisions of
this Section 2 or any adjustment as provided in Section 16.

 The Committee may, without affecting the number of Share Equivalents available
pursuant to this Section 2, authorize the issuance or assumption of benefits
under the Plan in connection with any merger, consolidation, acquisition of
property or stock, reorganization or similar transaction upon such terms and
conditions as it may deem appropriate, subject to compliance with Section 409A
(as defined in Section 16) and any other applicable provisions of the Internal
Revenue Code.

 Shares subject to an award granted under the Plan that expires unexercised,
that is forfeited, terminated or cancelled, in whole or in part, or is paid in
cash in lieu of Shares, shall thereafter again be available for grant under the
Plan; provided, however, that the number of Share Equivalents that shall again
be available for the grant under the Plan shall be increased by one Share
Equivalent for each Share that is subject to a Full Value Award at the time such
Full Value Award expires or is forfeited, terminated or cancelled and by
one-half Share Equivalent for each Share that is subject to an award that is not
a Full Value Award at the time such award expires or is forfeited, terminated or
cancelled. Awards that use Shares as a reference but that are paid or settled in
whole or in part in cash shall not affect the number of Share Equivalents
available under the Plan pursuant to this Section 2 to the extent paid in cash.
The number of Share Equivalents available for the purpose of awards under the
Plan shall be reduced by (i) one-half of the gross number of Shares for which
stock options or stock appreciation rights are exercised, regardless of whether
any of the Shares underlying such awards are not actually issued to the
Participant as the result of a net settlement and (ii) one-half of any Shares
withheld to satisfy any tax withholding obligation with respect to any award
that is not a Full Value Award and one Share for each Share withheld to satisfy
any tax withholding obligation with respect to any Full Value Award, as
described further in Section 13.

3

 

--------------------------------------------------------------------------------



 

The maximum aggregate number of Share Equivalents that may be granted under the
Plan, as set forth in this Section 2, shall be cumulatively increased from time
to time by the number of Shares subject to, or acquired pursuant to, that
portion of any award granted under the Predecessor Plan and outstanding as of
the Effective Date that, on or after the Effective Date, expires unexercised,
that is forfeited, terminated or cancelled, in whole or in part, or is paid in
cash in lieu of Shares; provided, however, that the number of Share Equivalents
that shall again be available for grant under the Plan shall be increased by
one-half Share Equivalent for each Share that is subject to an award granted
under the Predecessor Plan that would not have been a Full Value Award if
granted under the Plan at the time such award expires or is forfeited,
terminated or cancelled.

 The maximum aggregate number of Shares that may be issued under the Plan
pursuant to the exercise of incentive stock options within the meaning of
Section 422 of the Internal Revenue Code shall not exceed 12,000,000 Shares (as
adjusted pursuant to the provisions of Section 16).

 

3. Administration

 The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Trustees of the Trust. A majority of the Committee shall
constitute a quorum, and the acts of a majority shall be the acts of the
Committee. Notwithstanding anything to the contrary contained herein, the Board
of Trustees may, in its sole discretion, at any time and from time to time,
grant awards or administer the Plan. In any such case, the Board of Trustees
will have all of the authority and responsibility granted to the Committee
herein.

 Subject to the provisions of the Plan, the Committee shall select the
Employees, Non-Employee Trustees and Consultants who will be participants in the
Plan (together, the “Participants”). The Committee shall (i) determine the type
of awards to be made to Participants, determine the Shares or share units
subject to awards, and (ii) have the authority to interpret the Plan, to
establish, amend, and rescind any rules and regulations relating to the Plan, to
determine the terms and provisions of any agreements entered into hereunder, and
to make all other determinations necessary or advisable for the administration
of the Plan, based on, among other things, information made available to the
Committee by the management of the Trust. The Committee may correct any defect,
supply any omission or reconcile any inconsistency in the Plan or in any award
in the manner and to the extent it shall deem desirable to carry it into effect.
The determinations of the Committee in its administration of the Plan, as
described herein, shall be final and conclusive.

 

4. Eligibility

 All Employees who have demonstrated significant management potential or who
have the capacity for contributing in a substantial measure to the successful
performance of the Trust, as determined by the Committee, and Non-Employee
Trustees and Consultants, as determined by the Committee, are eligible to be
Participants in the Plan.

 

4

 

--------------------------------------------------------------------------------



 

5. Awards

 Awards under the Plan may consist of the following: stock options (either
incentive stock options within the meaning of Section 422 of the Internal
Revenue Code or non-qualified stock options), stock appreciation rights,
performance shares, grants of restricted stock and other-stock based awards,
including OP Units (as defined in Section 11). Awards of performance shares,
restricted stock or share units and other-stock based awards may provide the
Participant with dividends or dividend equivalents and voting rights prior to
vesting (whether based on a period of time or based on attainment of specified
performance conditions). Unless the Committee otherwise specifies in the award
agreement, if dividends or dividend equivalent rights are granted, dividends and
dividend equivalents shall be paid to the Participant at the same time as the
Trust pays dividends to common shareholders (even if the Shares subject to the
underlying award are held by the Trust) but not less than annually and not later
than the fifteenth day of the third month following the end of the calendar year
in which the dividends or dividend equivalents are credited (or, if later, the
fifteenth day of the third month following the end of the calendar year in which
the dividends or dividend equivalents are no longer subject to a “substantial
risk of forfeiture” within the meaning of Section 409A (as defined in Section
16)); provided, however, that dividend and dividend equivalent payments in the
case of an award that is subject to performance vesting conditions shall be
treated as unvested so long as such award remains unvested, and any such
dividend and dividend equivalent payments that would otherwise have been paid
during the vesting period shall instead be accumulated (and, if paid in cash,
reinvested in additional Shares based on the Surrender Value of the Shares on
the date of reinvestment) and paid within 30 days following the date on which
such award is determined by the Committee to have satisfied such performance
vesting conditions. Any dividends or dividend equivalents that are accumulated
and paid after the date specified in the preceding sentence may be treated
separately from the right to other amounts under the award.

 Notwithstanding any other provision of the Plan to the contrary, Full Value
Awards (a) that vest on the basis of the Participant’s continued employment or
service shall be subject to a minimum vesting schedule of at least three years
(with no more than one-third of the Shares subject thereto vesting earlier than
a date 60 days prior to the first anniversary of the date on which such award is
granted and on each of the next two anniversaries of such initial vesting date)
and (b) that vest on the basis of the attainment of performance goals shall
provide for a performance period that ends no earlier than 60 days prior to the
first anniversary of the commencement of the period over which performance is
evaluated; provided, however, that the foregoing limitations shall not preclude
the acceleration of vesting of any such award upon the death, disability or
retirement of the Participant or upon an actual change in control (and not, for
example, the commencement of a tender offer for the Trust’s shares or
shareholder approval of a transaction that, if consummated, would result in an
actual change in control). Notwithstanding the foregoing, Full Value Awards with
respect to 5% of the maximum aggregate number of Share Equivalents available for
the purpose of awards under the Plan pursuant to Section 2 may be granted under
the Plan to any one or more Participants without respect to such minimum vesting
provisions.

 

6. Stock Options

 The Committee shall establish the option price at the time each stock option is
granted, which price shall not be less than 100% of the Fair Market Value (as
defined below) of the Shares. Stock options shall be exercisable for such period
as specified by the Committee but in no event may options be exercisable more
than ten years after their date of grant. No stock option shall be exercisable
earlier than a date 60 days prior to the first anniversary of the date on which
such award is granted, except in the event of the Participant’s retirement,
death or disability or an actual change in control. The option price of each
Share as to which a stock option is exercised shall be paid in full at the time
of such exercise. Such payment shall be made (i) in cash, (ii) by tender of
Shares owned by the Participant valued at Surrender Value as of the date of
exercise, (iii) to the extent approved by the Committee in its sole discretion,
by surrender of all or part of the Shares issuable upon exercise of the option
by the largest whole number of Shares with a Surrender Value that does not
exceed the aggregate exercise price; provided, however, that the Trust shall
accept a cash or other payment from the Participant to the extent of any
remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole Shares to be issued, (iv) in such other
consideration as the Committee deems appropriate, or (v) by a combination of
cash, Shares and such other consideration.

5

 

--------------------------------------------------------------------------------



 

 For purposes of the Plan, (i) “Fair Market Value” means, with respect to a
Share, the average of the high and the low prices reported for the Shares on the
applicable date as reported on the New York Stock Exchange or, if not so
reported, as determined in accordance with a valuation methodology approved by
the Committee in a manner consistent with Section 409A, unless determined as
otherwise specified herein and (ii) “Surrender Value” means, with respect to a
Share, the closing price reported for the Shares on the applicable date as
reported on the New York Stock Exchange or, if not so reported, as determined in
accordance with a valuation methodology approved by the Committee in a manner
consistent with Section 409A, unless determined as otherwise specified herein.
For purposes of the grant of any award, the applicable date will be the trading
day on which the award is granted or, if the date the award is granted is not a
trading day, the trading day immediately prior to the date the award is granted.
For purposes of the exercise of any award, the applicable date is the date a
notice of exercise is received by the Trust or, if such date is not a trading
day, the trading day immediately following the date a notice of exercise is
received by the Trust.

 

7. Stock Appreciation Rights

 Stock appreciation rights may be granted in tandem with a stock option, in
addition to a stock option, or may be freestanding and unrelated to a stock
option. Stock appreciation rights granted in tandem with or in addition to a
stock option may be granted either at the same time as the stock option or at a
later time. The Committee shall establish the grant price of each stock
appreciation right granted at the time each such stock appreciation right is
granted, which price shall not be less than 100% of the Fair Market Value of the
Shares subject to such award. No stock appreciation right shall be exercisable
earlier than a date 60 days prior to the first anniversary of the date on which
such award is granted, except in the event of the Participant’s retirement,
death or disability or an actual change in control, or later than 10 years from
the grant date of such award. A stock appreciation right shall entitle the
Participant to receive from the Trust an amount equal to the increase of the
Fair Market Value of the Shares on the exercise of the stock appreciation right
over the grant price. The Committee, in its sole discretion, shall determine
whether the stock appreciation right shall be settled in cash, Shares or a
combination of cash and Shares.

 

8. Performance Shares

 Performance shares may be granted in the form of actual Shares or share units
having a value equal to an identical number of Shares. In the event that a
certificate is issued in respect of Shares subject to a grant of performance
shares, such certificate shall be registered in the name of the Participant but
shall be held by the Trust until the time the Shares subject to the grant of
performance shares are earned. The performance conditions and the length of the
performance period shall be determined by the Committee. The Committee, in its
sole discretion, shall determine whether performance shares granted in the form
of share units shall be paid in cash, Shares, or a combination of cash and
Shares.

 Notwithstanding anything to the contrary herein, performance shares granted
under this Section 8 may, at the discretion of the Committee, be granted in a
manner which is intended to be deductible by the Trust under Section 162(m) of
the Internal Revenue Code. In such event, the Committee shall follow procedures
substantially equivalent to those set forth in Section 10 for Performance-Based
Awards (as defined in Section 10).

 

9. Restricted Stock

 Restricted stock may be granted in the form of actual Shares or share units
having a value equal to an identical number of Shares. In the event that a
certificate is issued in respect of Shares subject to a grant of restricted
stock, such certificate shall be registered in the name of the Participant but
shall be held by the Trust until the end of the restricted period. The
employment conditions and the length of the period for vesting of restricted
stock shall be established by the Committee at time of grant. The Committee, in
its sole discretion, shall determine whether restricted stock granted in the
form of share units shall be paid in cash, Shares, or a combination of cash and
Shares.

 Notwithstanding anything to the contrary herein, restricted stock granted under
this Section 9 may, at the discretion of the Committee, be granted in a manner
which is intended to be deductible by the Trust under Section 162(m) of the
Internal Revenue Code. In such event, the Committee shall follow procedures
substantially equivalent to those set forth in Section 10 for Performance-Based
Awards.

 

6

 

--------------------------------------------------------------------------------



 

10. Other Stock-Based Awards

 Other types of equity-based or equity-related awards (including the grant or
offer for sale of unrestricted Shares and performance stock and performance
units settled in shares or cash) may be granted under such terms and conditions
as may be determined by the Committee in its sole discretion.

Notwithstanding anything to the contrary herein, any other stock-based awards
may, at the discretion of the Committee, be granted in a manner that is intended
to be deductible by the Trust under Section 162(m) of the Internal Revenue Code
(a “Performance-Based Award”). In such event, the Committee shall follow the
following procedures:

 A Participant’s Performance-Based Award shall be determined based on the
attainment of written objective performance goals approved by the Committee for
a performance period generally of one year established by the Committee (i)
while the outcome for that performance period is substantially uncertain and
(ii) no more than 90 days after the commencement of the performance period to
which the performance goal relates or, if less, the number of days which is
equal to 25% of the relevant performance period. At the same time as the
performance goals are established, the Committee will prescribe a formula to
determine the amount of the Performance-Based Award that may be payable based
upon the level of attainment of the performance goal during the performance
period.

 The performance goals shall be based on one or more of the following business
criteria (either separately or in combination) with regard to the Trust (or a
subsidiary, division, other operational unit or administrative department of the
Trust): (i) pre-tax income, (ii) after-tax income, (iii) net income (meaning net
income as reflected in the Trust’s financial reports for the applicable period,
on an aggregate, diluted and/or per share basis), (iv) operating income, (v)
cash flow, (vi) earnings per share, (vii) return on equity, (viii) return on
invested capital or assets, (ix) cash and/or funds available for distribution,
(x) appreciation in the Fair Market Value of Shares, (xi) return on investment,
(xii) total return to shareholders, (xiii) net earnings growth, (xiv) stock
appreciation (meaning an increase in the price or value of the Shares after the
date of grant of an award and during the applicable period), (xv) related return
ratios, (xvi) increase in revenues, (xvii) net earnings, (xviii) changes (or the
absence of changes) in the per share or aggregate market price of the Shares,
(xix) number of securities sold, (xx) earnings before any one or more of the
following items: interest, taxes, depreciation or amortization for the
applicable period, as reflected in the Trust’s financial reports for the
applicable period, (xxi) total revenue growth (meaning the increase in total
revenues after the date of grant of an award and during the applicable period,
as reflected in the Trust’s financial reports for the applicable period), (xxii)
total shareholder return, and (xxiii) funds from operations, as determined and
reported by the Trust in its financial reports.

 Performance criteria may be absolute amounts or percentages of amounts or may
be relative to the performance of a peer group of real estate investment trusts
or other corporations or indices.

 Except as otherwise expressly provided, all financial terms are used as defined
under Generally Accepted Accounting Principles (“GAAP”) and all determinations
shall be made in accordance with GAAP, as applied by the Trust in the
preparation of its periodic reports to shareholders.

 In addition, the performance goals may be based upon the attainment of
specified levels of Trust (or subsidiary, division, other operational unit or
administrative department of the Trust) performance under one or more of the
measures described above relative to the performance of other real estate
investment trusts or the historic performance of the Trust. To the extent
permitted by Section 162(m) of the Code, unless the Committee provides otherwise
at the time of establishing the performance goals, for each fiscal year of the
Trust, the Committee may (i) designate additional business criteria on which the
performance goals may be based or (ii) provide for objectively determinable
adjustments, modifications or amendments, as determined in accordance with GAAP,
to any of the performance criteria described above for one or more of the items
of gain, loss, profit or expense: (A) determined to be extraordinary or unusual
in nature or infrequent in occurrence, (B) related to the disposal of a segment
of a business, (C) related to a change in accounting principle under GAAP, (D)
related to discontinued operations that do not qualify as a segment of business
under GAAP, and (E) attributable to the business operations of any entity
acquired by the Trust during the fiscal year.

 Following the completion of each performance period, the Committee shall have
the sole discretion to determine, based on information made available to the
Committee by the management of the Trust, whether the applicable performance
goals have been met with respect to a given Participant and, if they have, shall
so certify and ascertain the amount of the applicable Performance-Based Award.
No Performance-Based Awards will be paid for such performance period until such
certification is made by the Committee. The amount of the Performance-Based
Award actually paid to a given Participant may be less (but not more) than the
amount determined by the applicable performance goal formula, at the discretion
of the Committee. The amount of the Performance-Based Award determined by the
Committee for a performance period shall be paid to the Participant at such time
as determined by the Committee in its sole discretion, after the end of such
performance period.

7

 

--------------------------------------------------------------------------------



 

11. Operating Partnership Units

 Awards may be granted under the Plan in the form of undivided fractional
limited partnership interests in Vornado Realty L.P. (together with any
successor entity, the “Operating Partnership”), a Delaware limited partnership,
the entity through which the Trust conducts its business and an entity that has
elected to be treated as a partnership for federal income tax purposes, of one
or more classes (“OP Units”) established pursuant to the Operating Partnership’s
agreement of limited partnership, as amended from time to time. Awards of OP
Units shall be valued by reference to, or otherwise determined by reference to
or based on, Shares. OP Units awarded under the Plan may be (1) convertible,
exchangeable or redeemable for other limited partnership interests in the
Operating Partnership (including OP Units of a different class or series) or
Shares, or (2) valued by reference to the book value, fair value or performance
of the Operating Partnership. Awards of OP Units are intended to qualify as
“profits interests” within the meaning of IRS Revenue Procedure 93-27, as
clarified by IRS Revenue Procedure 2001-43, with respect to a Participant in the
Plan who is rendering services to or for the benefit of the Operating
Partnership, including its subsidiaries.

 For purposes of calculating the number of Shares underlying an award of OP
Units relative to the total number of Share Equivalents available for issuance
under the Plan, the Committee shall establish in good faith the maximum number
of Shares to which a Participant receiving such award of OP Units may be
entitled upon fulfillment of all applicable conditions set forth in the relevant
award documentation, including vesting conditions, partnership capital account
allocations, value accretion factors, conversion ratios, exchange ratios and
other similar criteria. If and when any such conditions are no longer capable of
being met, in whole or in part, the number of Shares underlying such awards of
OP Units shall be reduced accordingly by the Committee, and the number of Share
Equivalents shall be increased by one Share Equivalent for each Share so
reduced. Awards of OP Units may be granted either alone or in addition to other
awards granted under the Plan. The Committee shall determine the eligible
Participants to whom, and the time or times at which, awards of OP Units shall
be made; the number of OP Units to be awarded; the price, if any, to be paid by
the Participant for the acquisition of such OP Units; and the restrictions and
conditions applicable to such award of OP Units. Conditions may be based on
continuing employment (or other service relationship), computation of financial
metrics and/or achievement of pre-established performance goals and objectives,
with related length of the service period for vesting, minimum or maximum
performance thresholds, measurement procedures and length of the performance
period to be established by the Committee at the time of grant, in its sole
discretion. The Committee may allow awards of OP Units to be held through a
limited partnership, or similar “look-through” entity, and the Committee may
require such limited partnership or similar entity to impose restrictions on its
partners or other beneficial owners that are not inconsistent with the
provisions of this Section 11. The provisions of the grant of OP Units need not
be the same with respect to each Participant.

 Notwithstanding Section 5 of the Plan, the award agreement or other award
documentation in respect of an award of OP Units may provide that the recipient
of an award under this Section 11 shall be entitled to receive, currently or on
a deferred or contingent basis, dividends or dividend equivalents with respect
to the number of Shares underlying the award or other distributions from the
Operating Partnership prior to vesting (whether based on a period of time or
based on attainment of specified performance conditions), as determined at the
time of grant by the Committee, in its sole discretion, and the Committee may
provide that such amounts (if any) shall be deemed to have been reinvested in
additional Shares or OP Units.

OP Units awarded under this Section 11 may be issued for no cash consideration.

 

12. Award Agreements

 Each award under the Plan shall be evidenced by an agreement setting forth the
terms and conditions, as determined by the Committee, which shall apply to such
award, in addition to the terms and conditions specified in the Plan.

 

13. Withholding

 The Trust shall have the right to deduct from any payment to be made pursuant
to the Plan, or to require prior to the issuance or delivery of any Shares or
the payment of cash under the Plan, any taxes required by law to be withheld
therefrom. The Committee, in its sole discretion, may permit a Participant who
is an employee of the Trust or its subsidiaries to elect to satisfy such
withholding obligation by having the Trust retain the number of Shares whose
Fair Market Value equals the minimum statutory amount of taxes required by
applicable law to be withheld. Any fraction of a Share required to satisfy such
obligation shall be disregarded, and the amount due shall instead be paid in
cash to or by the Participant, as the case may be.

8

 

--------------------------------------------------------------------------------



 

 14. Nontransferability

 

No award under the Plan shall be assignable or transferable except by will or
the laws of descent and distribution, and no right or interest of any
Participant shall be subject to any lien, obligation or liability of the
Participant. Notwithstanding the foregoing, the Committee may determine, at the
time of grant or thereafter, that an award (other than stock options intended to
be incentive stock options within the meaning of Section 422 of the Internal
Revenue Code) is transferable by the Participant to such Participant’s immediate
family members (or trusts, partnerships, or limited liability companies
established for such immediate family members). For this purpose, immediate
family member means, except as otherwise defined by the Committee, the
Participant’s children, stepchildren, grandchildren, parents, stepparents,
grandparents, spouse, siblings (including half brothers and sisters), in-laws
and persons related by reason of legal adoption. Such transferees may transfer
an award only by will or the laws of descent or distribution. An award
transferred pursuant to this Section 14 shall remain subject to the provisions
of the Plan, and shall be subject to such other rules as the Committee shall
determine. Upon transfer of a stock option, any related stock appreciation right
shall be canceled. Except in the case of a holder’s incapacity, an award shall
be exercisable only by the holder thereof.

 

15. No Right to Employment

 No person shall have any claim or right to be granted an award, and the grant
of an award shall not be construed as giving a Participant any right to continue
his or her service to the Trust or its subsidiaries as an Employee, Non-Employee
Trustee or Consultant. Further, the Trust and its subsidiaries expressly reserve
the right at any time to dismiss a Participant free from any liability, or any
claim under the Plan, except as provided herein or in any agreement entered into
hereunder.

 

16. Adjustment of and Changes in Shares

 In the event of any change in the outstanding Shares by reason of any share
dividend or split, reverse split, recapitalization, merger, consolidation,
spinoff, combination or exchange of Shares or other corporate change, or any
distributions to common shareholders other than regular cash dividends, the
Committee shall make such substitution or adjustment, if any, as it deems to be
equitable, as to (i) the number of Share Equivalents for which awards may be
granted under the Plan; (ii) the number or kind of Shares or other securities
issued or reserved for issuance pursuant to outstanding awards, (iii) the
individual Participant limitation set forth in Section 2, and (iv) the number of
Shares set forth in Section 2 that can be issued through incentive stock options
within the meaning of Section 422 of the Internal Revenue Code; provided,
however, that no such substitution or adjustment shall be required if the
Committee determines that such action could cause an award to fail to satisfy
the conditions of an applicable exception from the requirements of Section 409A
of the Internal Revenue Code (“Section 409A”) or otherwise could subject a
Participant to the additional tax imposed under Section 409A in respect of an
outstanding award; and further provided that no Participant shall have the right
to require the Committee to make any adjustment or substitution under this
Section 16 or have any claim or right whatsoever against the Trust or any of its
subsidiaries or affiliates or any of their respective trustees, directors,
officer or employees in respect of any action taken or not taken under this
Section 16.

 

17. Amendment

 The Committee may amend or terminate the Plan or any portion thereof from time
to time, provided that no amendment shall be made without shareholder approval
if such amendment (i) would increase the maximum aggregate number of Shares that
may be issued under the Plan (other than pursuant to Section 16), (ii) would
materially modify the requirements for participation in the Plan, (iii) would
result in a material increase in the benefits accrued to Participants under the
Plan, (iv) would reduce the exercise price of outstanding stock options or stock
appreciation rights or cancel outstanding stock options or stock appreciation
rights in exchange for cash, other awards or stock options or stock appreciation
rights with an exercise price that is less than the exercise price of the
original stock options or stock appreciation rights (other than pursuant to
Section 16) or (v) requires shareholder approval to comply with any applicable
laws, regulations or rules, including the rules of a securities exchange or
self-regulatory agency.

 

9

 

--------------------------------------------------------------------------------



 

 

18. Effective Date

 The Plan was adopted on February 18, 2010 by the Board of Trustees, subject to
the approval of the Compensation Committee, which was given on March 25, 2010
and subject to the approval by the shareholders of the Trust at the 2010 Annual
Meeting on May 13, 2010, and shall be effective as of the date of the approval
by the requisite shareholders of the Trust at the 2010 Annual Meeting (the
“Effective Date”). If the Plan is not so approved by the requisite shareholders
of the Trust, then the Plan will be null and void in its entirety and the
Predecessor Plan will remain in full force and effect. Subject to earlier
termination pursuant to Section 17, the Plan shall have a term of ten years from
the Effective Date; provided, however, that all awards made under the Plan
before its termination, and the Committee’s authority to administer the terms of
such awards, will remain in effect until such awards have been satisfied or
terminated in accordance with the terms and provisions of the Plan and the
applicable award agreements; provided, further, that no awards (other than a
stock option or stock appreciation right) that are intended by the Committee to
be “performance-based” under Section 162(m) of the Internal Revenue Code
(including any Performance-Based Awards) shall be granted on or after the first
shareholder meeting that occurs in the fifth year following the year in which
shareholders of the Trust previously approved the performance criteria in
Section 10 unless the performance criteria are reapproved (or other designated
performance criteria are approved) by the shareholders of the Trust on or before
such shareholder meeting.

 

10

 

--------------------------------------------------------------------------------

